Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mark Spinelli on 3/2/2022.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS
1. (Currently Amended)  A memory controller circuitry configured to control a memory module, the memory module including a plurality of data chips, a first parity chip and a second parity chip, the memory controller circuitry comprising:
an error correction code (ECC) engine circuitry; 
a central processing unit (CPU) configured to control the ECC engine circuitry; and
an error management circuitry,
wherein the memory controller circuitry is configured to:
perform an ECC decoding on a read codeword set from the memory module to generate a plurality of syndromes, the plurality of syndromes including both a first 
correct a correctable error in a user data set in the read codeword set based on the first syndrome and on the second syndrome, 
of the first syndrome and the second syndrome, provide the error management circuitry with only the second syndrome associated with the correctable error, 
count error addresses associated with correctable errors detected through a plurality of read operations,
store the second syndromes associated with the correctable errors by accumulating the second syndromes,
determine [[an]] a first attribute of the correctable errors based on a result of the counting and on the accumulation of the second syndromes,
determine an error management policy on at least one memory region associated with the correctable errors, the at least one memory region associated with the plurality of data chips, and
apply the error management policy to the at least one memory region,
wherein the first attribute of the correctable errors includes information about physical locations of the correctable errors,
wherein the memory controller circuitry is configured to: 
count the error addresses based on error symbol information to output a counting value, the error symbol information indicating a symbol in which the correctable errors occur, 
determine the first attribute of the correctable errors based on the counting value,
generate a repair signal for repairing the at least one memory region based on the first attribute and the accumulation of the second syndromes, and
predict occurrence of uncorrectable error in the at least one memory region based on the accumulation of the second syndromes to provide the CPU with an alert signal associated with the prediction. 

2. (Canceled). 

3. (Currently Amended) The memory controller circuitry of claim 1, wherein the error management circuitry includes:
an error address register configured to store the error addresses and the error symbol information, and the error management circuitry is configured to 
compare a previous error address and a current error address to output an address comparison signal indicating a result of the comparison, the previous error address including error symbol information associated with a previous read operation among the read operations, the current error address including error symbol information associated with a current read operation among the read operations, and 
receive the address comparison signal to output the counting value based on a plurality of bits in the address comparison signal.

4. (Previously Presented) The memory controller circuitry of claim 3, wherein the error management circuitry further includes:
a first counter configured to first output a first sub counting value associated with a row address of the memory region, the first outputting based on the address comparison signal;
a second counter configured to second output a second sub counting value associated with a column address of the memory region, the second outputting based 
a third counter configured to third output a third sub counting value associated with a bank address of the memory region, the third outputting based on the address comparison signal; and
a fourth counter configured to fourth output a fourth sub counting value associated with a memory chip including the memory region, the fourth outputting based on the address comparison signal.

5. (Original) The memory controller circuitry of claim 4, wherein the counting value includes the first sub counting value, the second sub counting value, the third sub counting value and the fourth sub counting value.

6. (Currently Amended) The memory controller circuitry of claim 1, wherein the error management circuitry is configured to:
determine the first attribute based on the counting value to generate a fault attribute signal indicating the first attribute,
store the second syndrome associated with the correctable error, obtained through one read operation;
store the second syndromes associated with the correctable errors, obtained through the plurality of read operations, by accumulating the second syndromes;
generate an uncorrectable error information predicting occurrence of the uncorrectable error based on the accumulated second syndromes;
provide the alert signal to the CPU based on the uncorrectable error information; and
provide the repair signal to the CPU based on the fault attribute signal and the 

7. (Previously Presented) The memory controller circuitry of claim 6, wherein the error management circuitry is configured to provide the alert signal in response to a number of the correctable errors occurring in the memory region exceeding a reference value, the alert signal provided by referring to the accumulated second syndromes.

8. (Previously Presented) The memory controller circuitry of claim 6, wherein the error management circuitry is configured to determine a second attribute of the correctable errors based on the fault attribute signal and the accumulated second syndromes, and 
to provide the repair signal to the CPU based on the second attribute.

9. (Currently Amended) The memory controller circuitry of claim 1, wherein the error management circuitry is configured to:
determine the first attribute based on the counting value to generate a fault attribute signal indicating the first attribute,
and the error management circuitry includes a syndrome register configured to store the second syndrome associated with the correctable error, obtained through one read operation,
a syndrome accumulation register, connected to the syndrome register, configured to store the second syndromes associated with the correctable errors, obtained through the plurality of read operations, by accumulating the second syndromes, and the error management circuitry is configured to: 
to generate an uncorrectable error information predicting occurrence of the 
provide the repair signal to the CPU based on the fault attribute signal and the accumulated second syndromes.

10. (Previously Presented) The memory controller circuitry of claim 9, further comprising: 
an uncorrectable error determining circuitry configured to provide the uncorrectable error information to provide the alert signal based on a comparison of a number of the correctable errors by unit of symbol with a reference value by referring to the accumulated second syndromes.

11. (Previously Presented) The memory controller circuitry of claim 1, wherein the ECC engine circuitry includes:
an ECC memory configured to store a parity check matrix; and the ECC engine circuitry is 
configured to perform an ECC decoding on the read codeword set to generate the first syndrome and the second syndrome and configured to provide the error management circuitry with the second syndromes and the error addresses associated with the correctable errors.

12. (Original) The memory controller circuitry of claim 11, wherein the ECC engine circuitry is configured to determine that the correctable error occurs in one of the plurality of data chips in response to the first syndrome being non-zero and the second syndrome being non-zero.

13. (Original) The memory controller circuitry of claim 11, wherein: 
the read codeword set includes a user data set, metadata associated with the user data set, a first parity data associated with locations of bit errors in the user data set, and second parity data associated with a quantity of the bit errors; 
the user data set is read from the plurality of data chips, the meta data and the first parity data are read from the first parity chip and the second parity data is read from the second parity chip; and
the parity check matrix includes a first parity sub matrix, a second parity sub matrix and a third parity sub matrix.

14. (Original) The memory controller circuitry of claim 13, wherein the ECC engine circuitry is configured to:
generate the first syndrome by performing matrix-multiplication operation on the read codeword set and the first parity sub matrix; and
generate the second syndrome by performing matrix-multiplication operation on the read codeword set and the second sub parity matrix and the third parity sub matrix.

	15. (Currently Amended) A memory system comprising:
	a memory module including a plurality of data chips, a first parity chip, and a second parity chip; and 
	a memory controller circuitry configured to control the memory module,
	wherein the memory controller circuitry comprises an error correction code (ECC) engine, and
a central processing unit (CPU) configured to control the ECC engine

perform an ECC decoding on a read codeword set from the memory module to generate a plurality of error syndromes including both a first syndrome and a second syndrome in a read operation,
correct a correctable error in a user data set in the read codeword set based on the first syndrome and on the second syndrome, 
count error addresses associated with correctable errors detected through a plurality of read operations,
of the first syndrome and the second syndrome, accumulate the second syndromes associated with the correctable errors to store the second syndromes,
determine [[an]] a first attribute of the correctable errors based on comparison of a result of the counting and the accumulation of the second syndromes, 
determine an error management policy on at least one memory region associated with the correctable errors, of the plurality of data chips, and
apply the error management policy to the at least one memory region, wherein
the first attribute of the correctable errors includes information about physical locations of the correctable errors,
wherein the memory controller circuitry is configured to: 
count the error addresses based on error symbol information to output a counting value, the error symbol information indicating a symbol in which the correctable errors occur, 
determine the first attribute of the correctable errors based on the counting value,
generate a repair signal for repairing the at least one memory region based on the first syndrome and the accumulation of the second syndromes, and
predict occurrence of uncorrectable errors in the at least one memory region based on the accumulation of the second syndromes to provide the CPU with an alert signal associated with the prediction.

16. (Canceled).

17. (Currently Amended) The memory system of claim 15, wherein the memory controller circuitry is configured to:
determine the first attribute based on the counting value to generate a fault attribute signal indicating the first attribute,
store the second syndrome associated with the correctable error, obtained through one read operation,
accumulate the second syndromes associated with the correctable errors, obtained through the plurality of read operations, to store the second syndromes;
generate an uncorrectable error information predicting occurrence of the uncorrectable error based on the accumulated second syndromes,
provide the alert signal to the CPU based on the uncorrectable error information; and
provide the repair signal to the CPU based on the fault attribute signal and the accumulated second syndromes.

18. (Original) The memory system of claim 15, wherein:
the read codeword set includes a user data set, metadata associated with the user data set, a first parity data associated with locations of bit errors in the user data set, and second parity data associated with a quantity of the bit errors; and


19. (Currently Amended) A memory module comprising:
a plurality of data chips configured to store a user data set and meta data;
a first parity chip configured to store a first parity data; 
a second parity chip configured to store a second parity data, the first parity data and the second parity data being generated based on the user data set and the meta data; and
a buffer chip configured to provide the user data set and the meta data to the plurality of data chips based on a command and an address provided from an external memory controller and configured to provide the first parity data and the second parity data to the first parity chip and the second parity chip, respectively,
wherein the buffer chip includes:
an error correction code (ECC) engine circuitry; 
a memory management circuitry configured to control the ECC engine circuitry; and
an error management circuitry, 
wherein the ECC engine circuitry is configured to:
perform an ECC decoding on a read codeword set from the plurality of data chips, the first parity chip, and the second parity chip so as to generate a plurality of syndromes including both a first syndrome and a second syndrome in a read operation;
correct a correctable error in a user data set in the read codeword set based on the first syndrome and the second syndrome; and
ry with only the second syndrome associated with the correctable error, and
wherein the error management circuitry is configured to,
count error addresses associated with correctable errors detected through a plurality of read operations,
store second syndromes associated with the correctable errors by accumulating the second syndromes,
determine [[an]] a first attribute of the correctable errors based on comparison of a result of the counting and the accumulation of the second syndromes, 
determine an error management policy on at least one memory region associated with the correctable errors, of the plurality of data chips, and
apply the error management policy to the at least one memory region, wherein
the attribute of the correctable errors includes information about physical locations of the correctable errors,
wherein the error management circuitry is configured to count the error addresses based on error symbol information to output a counting value, the error symbol information indicating a symbol in which the correctable errors occur,
determine the first attribute of the correctable errors based on the counting value,
generate a repair signal for repairing the at least one memory region based on the first syndrome and the accumulation of the second syndromes, and
predict occurrence of uncorrectable error in the at least one memory region based on the accumulation of the second syndromes to provide the memory management circuitry with an alert signal associated with the prediction.
	


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest the method and system as recited in amended claim(s) 1, 14 and 17 as follow:
Claim 1:

“wherein the memory controller circuitry is configured to:
perform an ECC decoding on a read codeword set from the memory module to generate a plurality of syndromes, the plurality of syndromes including both a first syndrome and a second syndrome,
correct a correctable error in a user data set in the read codeword set based on the first syndrome and on the second syndrome, 
of the first syndrome and the second syndrome, provide the error management circuitry with only the second syndrome associated with the correctable error, 
count error addresses associated with correctable errors detected through a plurality of read operations,
store the second syndromes associated with the correctable errors by accumulating the second syndromes,
determine a first attribute of the correctable errors based on a result of the counting and on the accumulation of the second syndromes,
determine an error management policy on at least one memory region associated with the correctable errors, the at least one memory region associated with the plurality of data chips, and
apply the error management policy to the at least one memory region,
wherein the first attribute of the correctable errors includes information about physical locations of the correctable errors,
wherein the memory controller circuitry is configured to: 
count the error addresses based on error symbol information to output a counting value, the error symbol information indicating a symbol in which the correctable errors occur, 
determine the first attribute of the correctable errors based on the counting value,
generate a repair signal for repairing the at least one memory region based on the first attribute and the accumulation of the second syndromes, and
predict occurrence of uncorrectable error in the at least one memory region based on the accumulation of the second syndromes to provide the CPU with an alert signal associated with the prediction”, in combination with the other limitation of the based claim. 

Claim 14:

“wherein the memory controller circuitry comprises an error correction code (ECC) engine, and
a central processing unit (CPU) configured to control the ECC engine
 wherein the memory controller circuitry is configured to
perform an ECC decoding on a read codeword set from the memory module to generate a plurality of error syndromes including both a first syndrome and a second syndrome in a read operation,
correct a correctable error in a user data set in the read codeword set based on the first syndrome and on the second syndrome, 
count error addresses associated with correctable errors detected through a plurality of read operations,
of the first syndrome and the second syndrome, accumulate the second syndromes associated with the correctable errors to store the second syndromes,
determine a first attribute of the correctable errors based on comparison of a result of the counting and the accumulation of the second syndromes, 
determine an error management policy on at least one memory region associated with the correctable errors, of the plurality of data chips, and
apply the error management policy to the at least one memory region, wherein
the first attribute of the correctable errors includes information about physical locations of the correctable errors,
wherein the memory controller circuitry is configured to: 
count the error addresses based on error symbol information to output a counting value, the error symbol information indicating a symbol in which the correctable errors occur, 
determine the first attribute of the correctable errors based on the counting value,
generate a repair signal for repairing the at least one memory region based on the first syndrome and the accumulation of the second syndromes, and
predict occurrence of uncorrectable errors in the at least one memory region based on the accumulation of the second syndromes to provide the CPU with an alert signal associated with the prediction”, in combination with the other limitation of the based claim.


Claim 17: 

“wherein the ECC engine circuitry is configured to:
perform an ECC decoding on a read codeword set from the plurality of data chips, the first parity chip, and the second parity chip so as to generate a plurality of syndromes including both a first syndrome and a second syndrome in a read operation;
correct a correctable error in a user data set in the read codeword set based on the first syndrome and the second syndrome; and
of the first syndrome and the second syndrome, provide the error management circuitry with only the second syndrome associated with the correctable error, and
wherein the error management circuitry is configured to,
count error addresses associated with correctable errors detected through a plurality of read operations,
store second syndromes associated with the correctable errors by accumulating the second syndromes,
determine a first attribute of the correctable errors based on comparison of a result of the counting and the accumulation of the second syndromes, 
determine an error management policy on at least one memory region associated with the correctable errors, of the plurality of data chips, and
apply the error management policy to the at least one memory region, wherein
the attribute of the correctable errors includes information about physical locations of the correctable errors,
wherein the error management circuitry is configured to count the error addresses based on error symbol information to output a counting value, the error symbol information indicating a symbol in which the correctable errors occur,
determine the first attribute of the correctable errors based on the counting value,
generate a repair signal for repairing the at least one memory region based on the first syndrome and the accumulation of the second syndromes, and
predict occurrence of uncorrectable error in the at least one memory region based on the accumulation of the second syndromes to provide the memory management circuitry with an alert signal associated with the prediction”, in combination with the other limitation of the based claim.

Hence, the prior arts of record do not anticipate nor render obvious the claimed
inventions.
	Thus, claims 1-17 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/           Primary Patent Examiner, Art Unit 2111